DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 & 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 & 7 of prior U.S. Patent No. 9,572,988. This is a statutory double patenting rejection.

AND;
Claims 15, 23 & 31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 , 9 & 15 of prior U.S. Patent No. 10,773,084. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 & 31 recites the limitation "the oscillatory or synchronous activity.”  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 1-4, 6-7 & 9-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gliner et al. (US 2006/0015153).
Gliner et al. discloses;

1. A neural stimulation device comprising: a pulse generator (e.g., element 100); at least one electrode (e.g., via the disclosed electrode assemblies 150/152) operatively coupled with the pulse generator, wherein the pulse generator transmits electrical stimulation comprising temporal patterns to neurological tissue through the at least one electrode, said temporal patterns including: a first temporal pattern having a first non-regular pulse train comprising a plurality of pulses having differing inter-pulse intervals between pulses to treat a neurological condition, said first temporal pattern adapted from applying; and subsequent temporal patterns having a subsequent non-regular pulse train (e.g., via the stimulation signal parameters) comprising a plurality of pulses having non-regular inter-pulse intervals between the pulses to treat a neurological condition, wherein the subsequent temporal patterns (e.g., via the disclosed stimulation device configured to provide stimulation over a first time domain defined by a set of temporal, parameters, wherein the stimulation signals may be generated on an aperiodic, nonperiodic manner), are: (a) adapted from applying a model-based optimization technique (e.g., via the disclosed stimulation system being configured to provide optimum, near-optimum stimulation to a patient in a manner to be determined most efficacious, based on stimulation modulation parameters, and (b) differing in their nature {e.g., [0037], [0053]-[0056], [0072]-[0077], [0097]-[0101], [0157] & (Figs 1B & 3AB)}.

2. The neural stimulation device of claim 1, wherein the pulse generator is configured to apply at least one of the first and subsequent temporal patterns of stimulation in repeating succession, whereby the first temporal pattern is different from the subsequent temporal patterns. (e.g., via the disclosed use of the generated stimulation signals being defined by random, pseudo-random and aperiodic, nonperiodic, etc. parameter characteristics and/or multiple types of stimulation parameter variation or modulation modes [0076]-[0077] & [0154]-[0156]).

3. The neural stimulation device of claim 2 further comprising an output port (e.g., element 104) in the pulse generator configured to operatively attach the at least one electrode {e.g., [0063] & (Fig 2A)}.

4. The neural stimulation device of claim 3, wherein the at least one electrode is an implanted lead (e.g., element 155) [0050].

6. A method for stimulation of a targeted neurological tissue region comprising the steps of [e.g., 0037]: applying electrical current to a targeted neurological tissue region in a brain of an animal using a pulse generator (e.g., element 100) operatively coupled with at least one electrode (e.g., elements 150/152), according to a first non- regular pulse train comprising a plurality of pulses having differing inter-pulse intervals between the pulses to treat a neurological condition; applying a model-based optimization technique creating a subsequent non-regular pulse train comprising a plurality of second pulses having non-regular inter-pulse intervals between the second pulses; and applying electrical current to the targeted neurological tissue region of the animal using the pulse generator and through the at least one electrode according to the subsequent non- regular pulse train {e.g., [0037], [0053]-[0056], [0072]-[0077], [0097]-[0101], [0157] & (Figs 1B & 3AB)}.

7. The method of claim 6 further comprising repeating the applying electrical current to the targeted neurological tissue region of the animal using the pulse generator according to the subsequent non-regular pulse train in succession, wherein the subsequent non-regular pulse train is different from the first non-regular pulse train (e.g., via the disclosed use of the generated stimulation signals being defined by random, pseudo-random and aperiodic, nonperiodic, etc. parameter characteristics and/or multiple types of stimulation parameter variation or modulation modes [0076]-[0077] & [0154]-[0156]).

9. The method of claim 6 further comprising analyzing results of the first non-regular pulse train by quantitatively assessing the first non-regular pulse train having an efficiency measure, E, and an efficacy measure, S (e.g., [0176]-[0181]).

10. The method of claim 9, wherein analyzing the results of the first non-regular pulse train includes applying a cost function (C) for the first non-regular pulse train based upon E and S, the cost function weighting E and S differentially to minimize E and S (e.g., [0176]-[0181]).

11. The method of claim 9, wherein analyzing the results of the first non-regular pulse train includes applying the cost function to evaluate the cost of the first non-regular pulse train (e.g., [0176]-[0181]).

12. The method of claim 9, wherein E is an average stimulation pulse rate (e.g., [0176]-[0181]).

13. The method of claim 9, wherein S is a rate or a pattern of neural activity (e.g., [0176]-[0181]).

14. The method of claim 9, wherein S is a rate or a pattern of neural activity (e.g., [0176]-[0181]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5 & 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2006/0015153) in view of Grill et al. (US 2012/0136408).

Gliner et al. discloses the claimed invention having a neural stimulation device comprising a pulse generator and operatively coupled at least one electrode configured to transmit electrical stimulation comprising temporal patterns that are adapted from applying model-based optimization techniques except wherein said techniques further include applying at least one of a genetic algorithm, swarm intelligence algorithms and metaheuristic.  Grill et al. teaches that it is known to use systems and methods for stimulation of neurological tissue derived by a developed genetic algorithm (GA) (e.g., abstract, [0010] & [0037]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device as taught by Gliner et al. with the use of stimulation derived from a GA as taught by Grill et al. since such a modification would provide the neural stimulation device comprising a pulse generator and operatively coupled at least one electrode configured to transmit electrical stimulation comprising temporal patterns that are adapted from applying model-based optimization techniques, wherein said techniques further include applying at least one of a genetic algorithm, swarm intelligence algorithms and metaheuristic, etc. since such a modification would provide the predictable results pertaining to utilizing the most effective form of neurological stimulation based on an optimization algorithm that are optimized for a desired parameter  (e.g., Grill, abstract, [0010] & [0037]).  

Claims 15-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gliner et al. (US 2006/0015153) in view of Grill, JR et al. (US 2013/0231715).


15. A method of treating Parkinson’s disease in a human being comprising [e.g., 0041]: applying non-regular patterns of electrical stimulation having a frequency range between 100 Hz and 200 Hz to a human being via an implanted lead in the human being’s thalamus, subthalamus, or globus pallidus (e.g., via the disclosed controller being configured to provide EM stimulation defined by a burst frequency and/or intra-burst frequency); modelling activity in the human being; and generating subsequent non-regular patterns of electrical stimulation based on the modeled activity and applying the subsequent non-regular patterns of electrical stimulation to the human being via the implanted lead, wherein the subsequent non-regular patterns of electrical stimulation comprise a plurality of pulses having non-regular, non-random, differing inter-pulse intervals between the pulses 
{e.g., [0049], [0053]-[0056], [0072]-[0077], [0079] [0097]-[0101], [0157] & (Figs 1B & 3AB)}.

16. The method of claim 15 wherein the frequency range is 130 Hz [e.g., 0086].

17. The method of claim 15 further comprising quantitatively assessing how thalamus transmitted motor commands are generated in the human being based upon the applied non- regular patterns of electrical stimulation prior to generating subsequent non-regular patterns of electrical stimulation ([0076]-[0077] & [0154]-[0156]).

23. A method of treating Parkinson’s disease in a human being comprising: applying non-regular patterns of electrical stimulation having a frequency range of between 100 Hz and 200 Hz to a human being having Parkinson’s disease via an implanted lead in the human being’s thalamus, subthalamus, or globus pallidus; measuring in the human being (e.g., via the disclosed patient monitoring unit 200 that facilitates characterization, assessment, etc. relative to one or more behaviors, tests, etc., wherein the pulse generator outputs stimulation signals with one or more mathematical operations corresponding to the stimulation signal parameters; quantitatively assessing how thalamus transmitted motor commands are generated based upon the applied non-regular patterns of electrical stimulation; and generating subsequent non-regular patterns of electrical stimulation based on the measured activity wherein the subsequent non-regular patterns of electrical stimulation comprise a plurality of pulses having non-regular, non-random, differing inter-pulse intervals between the pulses {e.g., [0049], [0053]-[0056], [0061], [0072]-[0077], [0079] [0097]-[0101], [0157] & (Figs 1B & 3AB)}.

24. The method of claim 23, further comprising applying the subsequent non-regular patterns of electrical stimulation to the human being via the implanted lead reducing symptoms of Parkinson’s disease [e.g., 0041]. 

25. The method of claim 24 further comprising quantitatively assessing how thalamus transmitted motor commands are generated in the human being based upon the applied non- regular patterns of electrical stimulation prior to generating the subsequent non-regular patterns of electrical stimulation ([0076]-[0077] & [0154]-[0156]).

28. The method of claim 25 further comprising modeling the oscillatory or synchronous activity in the human being via a genetic algorithm and wherein the subsequent non-regular patterns of electrical stimulation are based upon both the measured activity and the modeled activity (e.g., [0059]-[0061] & [0072]).

31. A method of treating epilepsy or movement disorders in a human being comprising [e.g., 0041]: 
applying non-regular patterns of electrical stimulation having a frequency range between 100 Hz and 200 Hz to a human being having epilepsy or movement disorder via an implanted lead in the human being’s thalamus, subthalamus, or globus pallidus; modeling and/or measuring activity in the human being (e.g., via the disclosed patient monitoring unit 200 that facilitates characterization, assessment, etc. relative to one or more behaviors, tests, etc., wherein the pulse generator outputs stimulation signals with one or more mathematical operations corresponding to the stimulation signal parameters; quantitatively assessing how thalamus transmitted motor commands are generated based upon the applied non-regular patterns of electrical stimulation; and
generating subsequent non-regular patterns of electrical stimulation based on the modeling and/or measured activity wherein the subsequent non-regular patterns of electrical stimulation comprise a plurality of pulses having non-regular, non-random, differing inter-pulse intervals between the pulses {e.g., [0049], [0053]-[0056], [0061], [0072]-[0077], [0079] [0097]-[0101], [0157] & (Figs 1B & 3AB)}.

32. The method of claim 31 further comprising applying the subsequent non-regular patterns of electrical stimulation to the human being via the implanted lead (e.g., element 155) [0050].

33. The method of claim 32 wherein the frequency range is 130 Hz [e.g., 0086].

Gliner et al. discloses the claimed invention having a method of treating Parkinson’s disease and/or epilepsy in a human being comprising applying non-regular patterns of electrical stimulation having a frequency range between 100 and 200 Hz except and modeling and/or measuring activity in a human being, except wherein said method further comprises modeling and/or measuring the oscillatory or synchronous activity in the human being.  Grill, JR et al. teaches that is known to provide methods to identify and characterize stimulation patterns or trains to determine the effects of the qualitative determination of temporal features of stimulation trains, wherein the power of the oscillatory or synchronous activity that may be modeled or measured from a patient are correlated to a neurological condition, i.e. the firing of one or more neurons when a selected stimulation pattern is applied, which is generated by an genetic algorithm (e.g., [0094]-[0097]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the methods taught by Gliner et al. with the methods of modeling and/or measuring the oscillatory or synchronous activity as taught by Grill, Jr et al. since such a modification would provide the predictable results pertaining to correlating to a specific neurological condition to stimulation defined by a temporal pattern that will provide the most effective form of treatment (e.g., Grill,  [0094]-[0097]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792